J-S48025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAUN MYRICK                               :
                                               :
                       Appellant               :   No. 1574 EDA 2018

                    Appeal from the PCRA Order May 11, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004215-2012


BEFORE:       BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                           FILED NOVEMBER 12, 2019

        Appellant, Shaun Myrick, appeals pro se from the May 11, 2018 order

denying his petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541–9546. We affirm the PCRA order but remand to the PCRA

court for proceedings consistent with this Memorandum.

        Appellant was convicted of repeatedly raping D.B. and committing

involuntary deviate sexual intercourse and other crimes beginning when the

child was ten years old. The PCRA court detailed the facts of the crimes in its

Pa.R.A.P. 1925(a) opinion, and we will not repeat them here except to the

extent it is necessary to our analysis of this case. The procedural history is

as follows:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S48025-19


             On March 19, 2013, a jury found [Appellant] guilty of rape
       (18 Pa.C.S. § 3121(a)(1);involuntary deviate sexual intercourse
       (“IDSI”) (18 Pa.C.S. § 3123(a)(1); unlawful contact with a minor
       (18 Pa.C.S. § 6318(a)(1); aggravated indecent assault (18
       Pa.C.S. § 3125(a)(1);endangering the welfare of children
       [(“EWOC”)] (18 Pa.C.S. § 4304(a)(1); and corruption of minors
       (18 Pa.C.S. § 6301(a)(1). On August 7, 2013, the trial court
       sentenced Appellant to an aggregate term of twenty to forty years’
       incarceration.[1]

             [Appellant’s] first appeal was filed on August 22, 2013. On
       April 20, 2015, the Superior Court of Pennsylvania affirmed
       [Appellant’s] judgment of sentence. See Commonwealth v.
       Myrick, 121 A.3d 1136[, 2367 EDA 2013] (Pa. Super. [filed April
       20,] 2015) (unpublished memorandum).

              [Appellant] filed a pro se [PCRA] petition on April 20, 2016[,
       and counsel was appointed on August 8, 2016]. On July 26, 2017,
       [Appellant’s] court-appointed counsel filed an amended petition.
       On March 2, 2018, the PCRA Court issued a dismissal notice under
       Rule 907. On May 11, 2018, the PCRA Court dismissed the
       Petition.

PCRA Court Opinion, 10/1/18, at 1–2.

       Appellant filed a timely notice of appeal on May 18, 2018.              Both

Appellant and the PCRA court complied with Pa.R.A.P. 1925. In the interim,

on August 28, 2018, Appellant filed a motion to proceed pro se. The PCRA

court held a hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81




____________________________________________


1  After a hearing, the trial court determined that Appellant was a sexually
violent predator (“SVP”) pursuant to the Sexual Offender Registration and
Notification Act (“SORNA”). Commonwealth v. Myrick, 121 A.3d 1136,
2367 EDA 2013 (Pa. Super. filed April 20, 2015) (unpublished memorandum
at *1).



                                           -2-
J-S48025-19


(Pa. 1998), on October 26, 2018,2 and granted Appellant’s motion. Order,

10/26/18.

       Appellant raises the following issues on appeal:

       1. Whether PCRA counsel was ineffective for failing to raise
       Appellant’s original pro-se PCRA petition claim regarding, trial
       counsel was ineffective for failing to object to hearsay evidence
       under the confrontation clause[?]

       2. Whether trial counsel was ineffective for failing to object to
       hearsay evidence, that resulted in a constitutional violation
       against Appellant under the Confrontation Clause[?]

       3. Whether trial counsel was ineffective for failing to call witnesses
       who were willing and available to testify on behalf of Appellant[?]

       4. Whether trial counsel was ineffective for entering into a
       stipulation[?]

       5. Whether the PCRA court errored [sic] in dismissing Appellant’s
       first PCRA, after Appellant established his PCRA counsel was
       ineffective for failing to raise his original claims[?]

Appellant’s Brief at 6 (unnecessary capitalization omitted).

       When reviewing the propriety of an order denying PCRA relief, this Court

is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in the

certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa. Super.


____________________________________________


2  A representative of the Superior Court’s Prothonotary sought a transcript
from this hearing but was informed that the notes of testimony were never
transcribed, and the court reporter is no longer available to do so.

                                           -3-
J-S48025-19


2014). Moreover, we consider the record in the light most favorable to the

prevailing party at the PCRA level.            Commonwealth v. Mason, 130 A.3d
601, 617 (Pa. 2015); Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super.

2014) (en banc). Where there are allegations of ineffectiveness of counsel,

as here, the claims alleged must have “so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.”     Commonwealth v. Cousar, 154 A.3d 287, 296 (Pa. 2017); 42

Pa.C.S. § 9543(a)(2).        In addition, a PCRA petitioner must show that the

claims of error have not been previously litigated or waived. 42 Pa.C.S. §

9543(a)(3). Commonwealth v. Blakeney, 108 A.3d 739, 749 (Pa. 2014).

“An issue has been waived ‘if the petitioner could have raised it but failed to

do so before trial, at trial, on appeal or in a prior state post conviction

proceeding.’” 42 Pa.C.S. § 9544(b); Blakeney, 108 A.3d at 749. The PCRA

court’s findings will not be disturbed unless there is no support for them in the

certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa. Super.

2014).

       Appellant’s issues one, two, four, and five allege ineffective assistance

of counsel relating to the admission of Department of Human Services (“DHS”)

records.3    Appellant’s Brief at 9, 10–11, 19–20.        Appellant contends trial

____________________________________________


3  We note that due to Appellant’s presentation of the issues in his brief, it is
difficult to ascertain with precision and clarity the claims Appellant seeks to
raise. We have stated:



                                           -4-
J-S48025-19


counsel should have objected to the records as hearsay rather than stipulating

to them. Appellant posits an undeveloped argument that PCRA counsel was

ineffective for failing to raise Appellant’s “original pro-se p.c.r.a. petition

claim” that trial counsel was ineffective for failing to object to the admission

of the DHS records as hearsay, thereby violating his right of confrontation.

Appellant’s Brief at 9. He subsequently expands this claim by asserting the

PCRA court should have allowed him to file a supplemental petition challenging

PCRA counsel’s representation in this regard. Id. at 21.4 Appellant suggests

that trial counsel was ineffective “for failing to insure that an on-the-record

colloquy      was   held   by   the    [trial]   court   before   acceptance   of   the

stipulation . . . .” Appellant’s Brief at 19. None of these claims are a basis for

relief.

          The PCRA court explained:

                The DHS reports contained, among other things, biological
          information, safety descriptions, dangers, and threats to
____________________________________________




          Although this Court is willing to construe liberally materials filed
          by a pro se litigant, a pro se appellant enjoys no special benefit.
          Accordingly, pro se litigants must comply with the procedural rules
          set forth in the Pennsylvania Rules of the Court. Commonwealth
          v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003). “This Court
          will not act as counsel and will not develop arguments on behalf
          of an appellant. Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa.
          Super. 2014).”

Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017).

4 As PCRA counsel did raise the claim, Amended PCRA Petition, 7/26/17, at
13–17, there is no merit to Appellant’s contention.

                                           -5-
J-S48025-19


     [Appellant’s] children within 72 hours, conclusions regarding the
     extent of the abuse, a statement by the victim describing the
     abuse, and a letter to [Appellant] informing him that they had
     found substantial evidence of abuse. N.T. 3/18/13, 48-54.

            It was reasonable for trial counsel to stipulate to this
     evidence.     If trial counsel had refused to stipulate, the
     Commonwealth could have called the DHS social workers to testify
     as to exactly what was written in the reports. The testimony
     would have expanded upon the evidence. The stipulation lessened
     the impact of the evidence on the jury. See Commonwealth v.
     Birdsong, 24 A.3d 319, 335 (Pa. 2011) (where counsel “agreed to
     the facts contained in the police report, which would have been
     admitted in a manner far more prejudicial to the defense had he
     not done so . . . we cannot say such decision was without
     reasonable basis”); Commonwealth v. Cheatham, 615 A.2d 802,
     807 (Pa. Super. 1992) (“stipulating...was clearly a trial strategy
     designed to lessen the emotional impact of testimony, a
     reasonable strategy under the facts of this case and one which we
     will not second guess”).

            The information from the DHS reports was contained in the
     Complainant’s testimony describing her years of abuse. (N.T.
     3/15/13, 40-70).       The Complainant’s testimony alone was
     sufficient to support the convictions. See Commonwealth v. Jette,
     818 A.2d 533, 534 (Pa. Super. 2003) (“In the case of sexual
     offenses, the testimony of the victim alone is sufficient to convict,
     and medical evidence is not required if the fact finder believes the
     victim”).

            [Appellant] has “failed to establish that had trial counsel not
     stipulated to the report...the outcome of the case would have been
     different....” Commonwealth v. Fletcher, 986 A.2d 759, 789 (Pa.
     2009). Since counsel had a reasonable basis to stipulate, and
     [Appellant] was not prejudiced by the stipulations, his claim fails.

           [Appellant] also claims he also should have been colloquied
     regarding the stipulations. However, a colloquy is required only
     when a defendant stipulates to evidence that virtually assures his
     conviction. See Commonwealth v. Davis, 322 A.2d 103, 105 (Pa.
     1974). “In Davis, our Supreme Court recognized that testimony
     entered by counsel’s stipulation may be so damaging that
     admission of the stipulation at trial must be, surrounded by
     safeguards similar to those attending the entry of a guilty plea.”

                                     -6-
J-S48025-19


       Commonwealth v. Bridell, 384 A.2d 942, 944 (Pa. Super. 1978).
       “Davis, however, does not require a trial court to conduct an on-
       record colloquy whenever defense counsel stipulates to evidence
       which is potentially damaging to his client.... The Davis decision
       relates only to a particular situation in which the stipulation
       involved is so damaging that it constitutes an admission of guilt.”
       Id. (quoting Commonwealth v. Overton, 352 A.2d 106 (1975)).
       Essentially, the test is whether the stipulation in question makes
       “the outcome of the trial a foregone conclusion.” Id. (quoting
       Davis, 322 A.2d at 105).

             The only information in the DHS reports that directly
       inculpated [Appellant] came from the victim, who testified at trial
       and was subject to cross-examination. The stipulation did not
       assure [Appellant’s] convictions and trial counsel’s stipulation was
       simply a matter of trial strategy. No colloquy was required.

PCRA Court Opinion, 10/1/18, at 5–7.             We agree with the PCRA court’s

analysis. DHS records were introduced merely to show the steps taken in the

investigation of the case and to explain how Appellant’s abuse of the victim,

some of which occurred years earlier, had come to police attention.

Accordingly, the PCRA court did not err in concluding that Appellant’s

ineffectiveness claim lacked arguable merit.

       In his remaining issue, Appellant argues trial counsel was ineffective for

failing to present testimony of two witnesses: the victim’s brother, Hafiz

Myrick, who was an adult when the abuse of D.B. began, and Appellant’s

friend, Lamont Walker. Appellant’s Brief at 15–17.5 According to Hafiz Myrick,


____________________________________________


5  While he makes no mention of it in his appellate brief, Appellant also
attached an affidavit of Gail Myrick, Appellant’s mother, to his amended PCRA
petition. Amended PCRA Petition, 7/26/17, at Exhibit B. In that affidavit,
Appellant’s mother stated she observed Hafiz Myrick and Lamont Walker
approach counsel at trial. Id.

                                           -7-
J-S48025-19


during Appellant’s trial, he told Appellant’s counsel that he was ready and

willing to testify on Appellant’s behalf.   Id. at Exhibit A.    Hafiz Myrick

contended that he “never witnessed any improper contact between

[Appellant] and [D.B.],” and he knew D.B. so well that he “would have known

if she was upset or depressed.” Id.

      According to Lamont Walker, who also attended Appellant’s trial, he was

introduced to Appellant’s counsel at that time.      Amended PCRA Petition,

7/26/17, at Exhibit A. Walker asserts that he told counsel he was ready and

willing to testify on Appellant’s behalf, that Appellant had a “very strong and

positive reputation for truthfulness and [for] being a loving and supportive

father to his children.” Id.

      The PCRA court addressed this ineffectiveness claim as follows:

            [Appellant] alleges that Hafiz Myrick would have testified
      that he lived in the same house as [Appellant] and the victim and
      “never witnessed any improper contact,” that he “never saw the
      victim depressed, afraid, or uncomfortable,” that he was close
      with [D.B.] and “would have known if she was upset or
      depressed,” that there “was no reason she would not have told
      me she was being abused,” that he “never heard anything about
      these allegations until she ran away,” and that their home was
      “loving and supportive.” Appendix A of the Amended Petition,
      Affidavit of Hafiz Myrick; also see Commonwealth’s Motion to
      Dismiss at 11.

            Hafiz Myrick’s testimony would not have rebutted the
      Complainant’s testimony about [Appellant’s] sexual abuse. All of
      the abuse happened outside of Hafiz’s presence, so his potential
      testimony that he would have known about any abuse and that
      the Complainant would have told him is irrelevant.             The
      Complainant testified that she did not tell Hafiz Myrick about the
      abuse because “he was still [Appellant’s] son. That’s not a person


                                      -8-
J-S48025-19


     I would go to for that. I didn’t think he would probably believe
     me anyway.” (N.T. 3/15/13, 105).

            [Appellant] also alleges that Lamont Walker would have
     testified that he knew [Appellant] for thirty years and that he lived
     with the family in 2011, that he had “never witnessed or known
     [sic] [Appellant] to ever participate in any violent acts or be a
     violent person,” and that [Appellant] “has a very strong and
     positive reputation for truthfulness and being a loving and
     supportive father to his children.” Appendix A of the Amended
     Petition, Affidavit of Lamont Walker; also see Commonwealth’s
     Motion to Dismiss at 11-12.

           Lamont Walker’s testimony would not have altered the
     outcome of the trial or undermined the verdict in any way. See
     Commonwealth v. Johnson, 139 A.3d at 1284-85.             Lamont
     Walker’s potential [testimony] would not be able to speak to the
     specific instances of abuse and only concerned [Appellant’s]
     reputation. See Commonwealth v. Sneed, 45 A.3d 1096, 1109
     (Pa. 2012) (“Since the statements do not exculpate [Appellant]...
     [he] has not demonstrated prejudice. As such, counsel cannot be
     deemed ineffective, and the PCRA court did not err in denying this
     claim without a hearing”).

PCRA Court Opinion, 10/1/18, at 8–9.

     At trial, D.B. never testified that Hafiz Myrick or Lamont Walker or any

other adult ever witnessed Appellant’s sexual abuse of her.        Indeed, her

testimony indicated that the abuse occurred when she was alone with

Appellant. See, e.g., N.T., 3/15/13, at 74, 79–82). The only exceptions were

an incident that occurred when Appellant’s four-year old son, I.M., was asleep

in the same bed and another incident when Appellant looked at D.B.’s and her

younger sister’s vaginas. Id. at 58–59, 92. As noted by the PCRA court, D.B.

testified that she never told Hafiz Myrick about the abuse.      Moreover, the

prosecutor specifically explained in her opening statement that Appellant’s


                                     -9-
J-S48025-19


family appeared to be a happy, normal family; that Appellant did not act

violently toward D.B.; and that D.B. loved Appellant. Id. at 18, 24. Thus,

the fact that neither Hafiz Myrick nor Lamont Walker saw or knew of the abuse,

would not have contradicted D.B.’s testimony or the Commonwealth’s theory

of the case.

      To prevail on a claim of counsel’s ineffectiveness for failure to call a

witness, an appellant must prove: “(1) the witness existed; (2) the witness

was available; (3) trial counsel was informed of the existence of the witness

or should have known of the witness’s existence; (4) the witness was prepared

to cooperate and would have testified on appellant’s behalf; and (5) the

absence of the testimony prejudiced appellant.” Commonwealth v. Chmiel,

889 A.2d 501, 545–546 (Pa. 2005) (citations omitted). Counsel’s failure to

call a particular witness does not constitute ineffective assistance without

some showing that the absent witness’s testimony would have been beneficial

or helpful in establishing the asserted defense. Id.

      Generally, evidence of a person’s character may not be admitted to

show the person acted in conformity with such character on a particular

occasion. Pa.R.E. 404(a). In a criminal case, however, a defendant may offer

evidence of his character traits that are pertinent to the crimes charged, and

the Commonwealth may offer evidence to rebut the trait. Pa.R.E. 404(a)(2).

Testimony must be about the defendant’s reputation, not the witness’s opinion

of the character or character trait of the defendant. Pa.R.E. 405(a). “Such


                                    - 10 -
J-S48025-19


evidence must relate to a period at or about the time the offense was

committed, and must be established by testimony of witnesses as to the

community opinion of the individual in question, not through specific acts or

mere rumor.” Commonwealth v. Goodmond, 190 A.3d 1197, 1201–1202

(Pa. Super. 2018).

      Furthermore, with respect to character testimony in a case where there

are only two direct witnesses involved:

      credibility of the witnesses is of paramount importance, and
      character evidence is critical to the jury’s determination of
      credibility. Evidence of good character is substantive, not mere
      makeweight evidence, and may, in and of itself, create a
      reasonable doubt of guilt and, thus, require a verdict of not guilty.

Commonwealth v. Hull, 982 A.2d 1020, 1025–1026 (Pa. Super. 2009)

(quoting Commonwealth v. Weiss, 606 A.2d at 442, 443 (Pa. 1992)).

“Along these lines, we note that character testimony alone can be grounds for

acquittal. Indeed, a defendant who presents character evidence is entitled to

a jury instruction telling the jurors that evidence of good character may create

a reasonable doubt, thus requiring a verdict of not guilty.” Commonwealth

v. Hoover, 16 A.3d 1148, 1151 (Pa. Super. 2011) (internal citation omitted).

      With respect to the testimony of Hafiz Myrick, it is clear that he did not

set forth admissible testimony in his affidavit. Hafiz Myrick offered to testify

that Appellant would not have committed the crimes with which he was

charged. Such testimony is not proper testimony for a character witness. See

Goodmond. However, the testimony that Walker may have offered is not as


                                     - 11 -
J-S48025-19


clear cut. Walker claimed that Appellant had a reputation in the community

for truthfulness6 and for being a loving and supportive father.       Testimony

about Appellant’s reputation for being a loving father may have been

admissible in this case.       See Commonwealth v. Reyes-Rodriguez, 111
A.3d 775, 782 n.6 (Pa. Super. 2015) (when a defendant is charged with

EWOC, “a person’s reputation as a good father may be pertinent to rebut a

charge that the person abused children under his care”). Here, Appellant was

charged and convicted of EWOC; thus, this testimony may have been

admissible as substantive evidence.



____________________________________________


6   Appellant’s reputation for truthfulness was not admissible in this case.

       It has long been the law in Pennsylvania that a defendant in a
       criminal case may introduce evidence of his reputation for
       truthfulness in but two circumstances. First, the accused may
       introduce evidence of his truthful character if the trait of
       truthfulness is relevant to the crime with which he has been
       charged . . . . Second, the accused may introduce evidence of his
       truthful character if his reputation for truthfulness has first been
       attacked by the prosecution.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). Appellant was
not charged with any crimes of dishonesty nor did the Commonwealth present
evidence showing Appellant lacked a reputation for truthfulness. See N.T.,
3/18/13, at 80–92. Thus, Lamont Walker’s affidavit statement that Appellant
had a “positive reputation for truthfulness,” would have been inadmissible.
See Commonwealth v. Minich, 4 A.3d 1063, 1070 (Pa. Super. 2010)
(“Character evidence of the defendant’s truthfulness is admissible only if: (1)
the character trait of truthfulness is implicated by the elements of the charged
offenses; or (2) the defendant’s character for truthfulness was attacked by
evidence of bad reputation”).



                                          - 12 -
J-S48025-19


       Nevertheless, Walker’s affidavit reveals an obvious flaw. He admits he

presented himself to Appellant’s counsel for the first time during trial.

Amended PCRA Petition, 7/26/17, at Exhibit A. Trial counsel could only be

ineffective if he knew about Walker’s availability in a timely fashion.             It is

unreasonable to expect defense counsel to present a witness that he did not

have the opportunity to vet. Accordingly, this claim fails on this basis.7 Thus,

Appellant failed to meet his burden to prove that trial counsel was ineffective

in   failing   to   investigate   and   call   the   proffered   witnesses,   and    the

ineffectiveness claim lacked arguable merit. Therefore, we affirm Appellant’s

issues.

       Due to recent case law, however, we elect to review the legality of

Appellant’s sentence as it relates to his SVP status. In Commonwealth v.

Butler, 173 A.3d 1212 (Pa. Super. 2017), petition for allowance of appeal

granted, 190 A.3d 581, 47 WAL 2018 (Pa. filed 7/31/18), this Court concluded

that because our Supreme Court held in Commonwealth v. Muniz, 164 A.3d
1189 (Pa. 2017), that the registration requirements of SORNA are punitive,

and an SVP designation may increase the registration period, trial courts

cannot apply SORNA’s increased registration requirement for SVPs because



____________________________________________


7  In his appellate brief, Appellant also cursorily asserts that trial counsel was
ineffective for failing to investigate witnesses. Appellant’s Brief at 18.
However, because Appellant did not present the claim in his PCRA petition, it
is waived. Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived
and cannot be raised for the first time on appeal.”).

                                          - 13 -
J-S48025-19


SORNA does not require a fact-finder to determine beyond a reasonable doubt

that the defendant is an SVP. Butler, 173 A.3d at 1217–1218 (citing Alleyne

v. United States, 570 U.S. 99 (2013)). Therefore, Butler determined that

the portion of SORNA that required a court to find a defendant to be an SVP

by clear and convincing evidence, 42 Pa.C.S. § 9799.24(e)(3), was

unconstitutional.     Commonwealth v. Golson, 189 A.3d 994, 1003 (Pa.

Super. 2018), (citing Butler, 173 A.3d at 1217–1218)8.

       Here, following an assessment by the Sexual Offender Assessment

Board, the trial court imposed SVP status on Appellant on August 7, 2013.

Appellant’s SVP status carried a lifetime registration requirement.   See 42

Pa.C.S. § 9799.15(a)(6). We affirmed Appellant’s judgment of sentence on

April 20, 2015, and Appellant did not seek further review. The United States

Supreme Court had decided Alleyne on June 17, 2013, two months before

Appellant’s sentencing and designation as an SVP.    Therefore, Appellant is




____________________________________________


8  In response to our Supreme Court’s decision in Muniz and this Court’s
decision in Butler, the Pennsylvania General Assembly passed Acts 10 and 29
of 2018. The express purpose of both legislative enactments was to cure
SORNA’s constitutional defects. See 42 Pa.C.S. § 9799.51(b)(4) (“[I]t is the
intention of the General Assembly to address [Muniz and Butler].”)
Specifically, our General Assembly modified Subchapter H’s registration
requirements for those offenders convicted of committing offenses occurring
on or after SORNA’s effective date, i.e., December 20, 2012. Our General
Assembly also added Subchapter I to Title 42, Part VII, Chapter 97.
Subchapter I sets forth the registration requirements that apply to all
offenders convicted of committing offenses on or after the effective date of
Megan’s Law I (April 22, 1996), but prior to SORNA’s effective date.

                                          - 14 -
J-S48025-19


entitled to vacation of his SVP designation because it resulted from an

unconstitutional process. Butler, 173 A.3d at 1217–1218.

      Accordingly, we affirm the order denying PCRA relief as to Appellant’s

claims presented, but we vacate Appellant’s SVP status and remand to the

common pleas court for the sole purpose of issuing the appropriate notice

under 42 Pa.C.S. § 9799.23 as to Appellant’s registration obligation. Butler,

173 A.3d 1218.

      Order affirmed.     SVP status vacated.    Case remanded for the sole

purpose of issuing appropriate notice under 42 Pa.C.S. § 9799.23 regarding

Appellant’s registration obligation. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/19




                                     - 15 -